Title: From James Madison to Richard Cutts, 14 March 1818
From: Madison, James
To: Cutts, Richard


Dear Sir
Montpellier Mar. 14. 1818
As it appears from your letter of the 5th. that Mr. Gideon adheres to his plan of publishing the 2 pamphlets in the same volumes with the Federalist, and desires a corrected copy of the one written by me, I have thought it best to send one. Be so good as to let it be put into his hands. I have limited the corrections to errors of the press and of the transcriber; and to a few cases in which the addition of a word or two seemed to render the meaning more explicit. There are passages to which a turn a little different might have been conveniently given; particularly that speaking of Treaties as laws, which might have been better guarded against a charge of inconsistency with the doctrine maintained on another occasion, and which probably would have been so guarded after the elaborate investigation of the Constitutional doctrine occasioned by Mr. Jay’s Treaty. The Reasoning however in the pamphlet is not affected by the question of consistency; and as the Author of Pacificus is charged with the want of it, I have chosen rather to let the passage stand as it was first published, than to give it what might be considered a retrospective meaning. Intelligent readers will be sensible that the scope of the argument did not lead to a critical attention to constitutional distinctions properly called forth on other occasions. If you think it worth while you may give Mr. Gideon a hint of these observations. Yrs.
James Madison
